Citation Nr: 1409323	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  07-31 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of traumatic brain injury (TBI).  

2.  Entitlement to an initial rating in excess of 30 percent prior to May 6, 2011 and in excess of 70 percent from May 6, 2011, for an acquired psychiatric condition, to include anxiety and depression, associated with residuals of TBI.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2007 and May 2009 rating decisions of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his spouse testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in August 2010.  A transcript of that hearing has been associated with the claims file.  

In a March 2011 decision, the Board remanded the issues of service connection for Meniere's disease, increased initial ratings for residuals of TBI and an acquired psychiatric condition, to include anxiety and depression, and entitlement to a total disability rating based on individual unemployability.  The Board also awarded service connection for a headache disorder, thereby providing a full grant of the benefits sought on appeal and the issue is no longer on appeal.  

In a June 2012 rating decision, the RO granted the Veteran's claim for service connection for Meniere's disease, thereby constituting a full grant of the benefits sought on appeal and the issue is no longer on appeal.  The June 2012 rating decision also awarded a 70 percent disability rating from May 6, 2011 for an acquired psychiatric condition, to include anxiety and depression, associated with residuals of TBI.  As the Veteran has not indicated this action has satisfied his claim it is presumed he continues to seek the highest possible rating for this disability and therefore the claim is still on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that VA medical records have been added to the present appeal, which were addressed by a June 2012 supplemental statement of the case (SSOC).


FINDINGS OF FACT

1.  The credible and probative evidence of record demonstrates that the Veteran's residuals of TBI have been productive of objective evidence on testing of mild impairment of memory and executing functioning, resulting in mild functional impairment, a level of impairment of 2 for his memory, attention, concentration and executive function facet of cognitive impairment; all other facets of cognitive impairment and other residuals of traumatic brain injury (TBI), not otherwise classified, are either compensated for under another diagnostic code or do not rise to level 2 of impairment or higher.  

2.  The credible and probative evidence of record demonstrates that, throughout the duration of the appeal, the Veteran's acquired psychiatric condition, to include anxiety and depression, has been productive of symptoms causing occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking and mood.  

3.  The credible and probative evidence of record demonstrates that the Veteran is incapable of securing and maintaining substantially gainful employment due to his service-connected residuals of TBI and acquired psychiatric condition, to include anxiety and depression.



CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for residuals of a TBI, not otherwise compensated for by ratings specifically assigned under other diagnoses, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.124a, Diagnostic Code (DC) 8045 (2013).  

2.  The criteria for an initial disability rating of 70 percent, but no higher, prior to May 6, 2011, for an acquired psychiatric condition, to include anxiety and depression, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, DC 9400 (2013).  

3.  The criteria for an initial disability rating in excess of 70 percent from May 6, 2011, for an acquired psychiatric condition, to include anxiety and depression, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, DC 9400 (2013).  

4.  The criteria are met for a TDIU due to service-connected residuals of a TBI and an acquired psychiatric condition, to include anxiety and depression.  38 C.F.R. § 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of a July 2008 letter sent to the Veteran that informed him of the types of information and evidence necessary to substantiate the claims, and the division of responsibility between him and VA in obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  This letter also informed him of the downstream disability rating and effective date elements of the claims.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As service connection has been established for the claims on appeal and initial ratings for these conditions have been assigned, the claims as they arose in their initial context have been substantiated, and notice under the VCAA is no longer required as to these matters, because the purpose for which such notice was intended to serve has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private and VA medical records, VA examinations, Social Security Administration (SSA) records, and statements and testimony from the Veteran, his spouse and his representative.  

The September 2008, October 2008, February 2009, April 2009, April 2011 and May 2011 VA examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered diagnoses consistent with the remainder of the evidence of record, and therefore, the examination is adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the August 2010 Travel Board hearing, the undersigned identified the material issues on appeal and discussed the evidence which would be advantageous to the Veteran's claims on appeal, thereby providing a legally sufficient hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met and that the Veteran was not prejudiced by the hearing that was provided.  See id.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).


Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When a Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).

The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - also known as "staged ratings."  See id. at 126.


1.  Residuals of TBI

After a careful review of the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that, throughout the duration of the appeal, the Veteran's residuals of TBI warrant an initial 40 percent disability rating under DC 8045.  

Effective October 23, 2008, VA revised that portion of the Rating Schedule that addresses neurological conditions and affective disorders to provide detailed and updated criteria for evaluating residuals of TBI.  See 73 Fed. Reg. 54693 (September 23, 2008).  As in this case, the revised criteria apply to all applications for benefits received by VA on or after October 23, 2008.  The new version of DC 8045 continues to provide for the evaluation of residuals of TBI.  38 C.F.R. § 4.124a (effective October 23, 2008).  

There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045 (2013).  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Emotional/behavioral dysfunction is to be evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Each condition should be evaluated separately as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

The need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. should also be considered.  Id.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive or physical impairment and subjective symptoms, including: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  Id.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  A 100-percent evaluation should be assigned if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.  

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified"' with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  

Note (4):  The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.  

Note (5):  A veteran whose residuals of TBI are rated under a version of § 4.124a, DC 8045, in effect before October 23, 2008 may request review under DC 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under DC 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.

Throughout the duration of the appeal, the Veteran's residuals of TBI have been productive of objective evidence of mild impairment of memory and executing functioning, a level of impairment of 2 for his memory, attention, concentration and executive function facet in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  The Board also observes that all other facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" either do not rise to level 2 of impairment or greater or are compensated for under other diagnostic codes and cannot therefore be compensated for again under this rating criteria.  See 38 C.F.R. § 4.14; see also 4.124a, DC 8045, Note 1.  

While the October 2008, February 2009, and May 2011 VA examinations of TBI and neurological disorders reflect only subjective, rather than objective findings regarding the Veteran's memory, the April 2009 VA examination and an April 2009 neuropsychological testing report reveal findings of average to low average on tasks of verbal memory and on tests of executive functioning his performance ranged from average to borderline impaired.  The examiner summarized these results as low average performance on tasks of attention encoding of verbal information, planning/organization, phonemic verbal fluency and confrontation naming with borderline impaired performance on the task of mental flexibility.  He found this pattern of deficits was suggestive of mild dysfunction of the frontal lobes and related subcortical structures and connections.  Thus, the evidence of record reveals mild functional impairment of loss of memory, attention, concentration, or executive functions.  As this is described as a level 2 of impairment on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table, the assignment of a 40 percent rating for the period on appeal is warranted.  See 38 C.F.R. § 4.124a, DC 8045.  

Throughout the period of the appeal, the Veteran has described subjective symptoms of anxiety, depression, low tolerance for frustration, moodiness, dizziness and headaches, however, as he is separately service-connected for Meniere's disease, rated at the maximum 100 percent rating, an acquired psychiatric disorder, rated as 70 percent disabling, and headaches, rated as 10 percent disabling, any additional consideration of these symptoms under DC 8045 is not appropriate as this would constitute pyramiding.  See 38 C.F.R. § 4.14.  see also 38 C.F.R. § 4.124a, DC 8045, Note 1.  

The record does not support a finding of impairment at a level of 3 or total impairment in any of the 10 facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" so as to warrant a higher disability rating at any time throughout the duration of the appeal.  The evidence of record wholly demonstrates that the Veteran's residuals of TBI have been assessed as mild, at worst.  In addition, at no time was he found to have objective evidence of moderate or severe impairment of memory, attention, concentration or executive functioning, moderately severely impaired judgment, inappropriate social interaction all of the time, often disoriented, moderately decreased motor activity, moderately or severely impaired visuospatial orientation, one or more neurobehavioral effects that interfere with or preclude workplace or social interaction, or an inability to communicate at least half the time or rely on gestures, so as would indicate a level 3 of impairment in these facets so as to assign a higher disability rating under DC 8045.  

Neither the Veteran nor his attorney specifically argued for a total rating based on cognitive dysfunction.  Rather it appears that the Veteran's representative sought the assignment of a 40 percent disability rating based on objective evidence on testing of mild impairment memory, attention, concentration or executive functions resulting in mild functional impairment.  See September 2013 Informal Hearing Presentation, page 7.

As the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing or witnessing memory problems, etc., his lay statements regarding the effects of his current residuals of TBI on his daily life are competent and credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Thus, the Board has considered and relied on his reports in determining an appropriate disability rating under the benefit-of-the-doubt doctrine.  

Accordingly, the Board concludes that, throughout the period of the appeal, the Veteran's residuals of TBI warrant an initial disability rating of 40 percent, but no higher.  38 C.F.R. §§ 3.102, 4.3 (2013).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Overall, there exists no basis under the schedular criteria for an increased rating in excess of 40 percent for this disability.  38 C.F.R. §§ 4.3, 4.7 (2013).


2.  An Acquired Psychiatric Condition, to Include Depression and Anxiety

After a careful review of the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that, throughout the duration of the appeal, including both prior to and from May 6, 2011, the probative lay and medical evidence of record supports the assignment of a 70 percent disability rating, but no higher, for the Veteran's acquired psychiatric condition, to include depression and anxiety, under DC 9400.  

The Veteran's acquired psychiatric condition has been assigned a 30 percent evaluation prior to May 6, 2011 and a 70 percent evaluation from May 6, 2011 under 38 C.F.R. § 4.130, DC 9400, which is evaluated under the general rating formula for mental disorders.  Under this general rating formula, a 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  38 C.F.R. § 4.130, DC 9400 (2013).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See also Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

The probative medical evidence of record, including private and VA medical records and the September 2008 and April 2011 VA examinations, reflects that the Veteran's acquired psychiatric condition has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood, due to symptoms, which, at their worst, comprised of:  anxiety; depression; sadness; dysphoria; sleep disturbance and insomnia; occasional panic attacks; feelings of hopelessness and helplessness; lack of interest and motivation; social isolation and avoidance; blunted, and constricted range of affect; irritability and short temper; complaints of poor memory, concentration and obsessive behavior; fair to poor and limited judgment; fair to poor and limited insight; generally cooperative with some uncooperative behavior and vague and evasive response; and generally good eye contact with some instances of poor eye contact.  The September 2008 VA examiner characterized the Veteran's acquired psychiatric disorder symptoms as moderate on some days and mild on others and noted that he had moderate social impairment due to anxiety and depression.  

Throughout the period of the appeal, his GAF scores have ranged from a low of 42 to a high of 65, thereby indicating severe or serious symptoms at worst; however, because the disability ratings are not assigned based solely upon GAF scores, the Board finds it reasonable to conclude that the acquired psychiatric condition symptomatology described in the record more nearly approximates the criteria for a 70 percent rating. 

Although a 70 percent rating is warranted prior to May 6, 2011, the preponderance of the evidence is against a finding of entitlement to an evaluation exceeding 70 percent at any time throughout the duration of the appeal.  Despite the occupational and social impairment demonstrated in the record, the evidence of record does not show findings or complaints demonstrating total occupational and social impairment due to symptoms such as:  gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name, so as to in turn warrant assignment of an even higher 100 percent schedular rating. 

While the record reflects some symptoms indicative of serious or severe occupational and social impairment and includes reports of obsessive and compulsive behavior, impaired impulse control due to irritability and low frustration tolerance and difficulty in adapting to stressful environments, these symptoms are all contemplated by the 70 percent rating assigned.  Although, as noted in Mauerhan, the Veteran need not have all or even most of the particular symptoms in order to warrant a 100 percent evaluation, his psychiatric symptomatology does not demonstrate total social and occupational impairment, as he has been able to maintain social relationships with his family, including his spouse and two children, which he has described as "good" per the April 2011 VA examination.  He also reported having a few friends, but he got along with the ones he had.  Moreover, as suicide and violence risk screens have consistently demonstrated that he was at a low risk or no risk of harm to himself or others, and he has never reported or demonstrated any suicidal or homicidal behavior, he has not been shown to be a persistent danger of hurting himself or others.  See Mauerhan, 16 Vet. App. 436.  In addition, continual mental status evaluations throughout the duration of this appeal reflect that his thought processes were logical, goal oriented and linear with no looseness of associations and that his thought content included no unusual content, hallucinations, paranoia  or delusions.  

Therefore, the probative evidence of record does not more nearly approximate the criteria for a 100 percent disability rating at any time since the filing of the claim for this disability.  38 C.F.R. §§ 4.3, 4.7.

As the Veteran and his spouse are competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing or witnessing memory problems, etc., their lay statements and testimony regarding the effects of his current psychiatric symptoms on his daily life are competent and credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Thus, the Board has considered and relied on these reports in determining an appropriate disability rating under the benefit-of-the-doubt doctrine.  

Accordingly, the Board concludes that, , the Veteran's acquired psychiatric condition, to include anxiety and depression, warrants an initial disability rating of 70 percent, but no higher.  38 C.F.R. §§ 3.102, 4.3 (2013).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Overall, there exists no basis under the schedular criteria for an initial disability rating in excess of 70 percent for this disability at any time throughout the duration of the appeal.  38 C.F.R. §§ 4.3, 4.7 (2013).


Extraschedular Consideration

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, in this case, the 10 facets of cognitive, behavioral and physical impairment of TBI and the wide range of symptoms associated with psychiatric disorders which cause occupational and social impairment at varying degrees.  The rating schedule in this case also provides for ratings higher than those assigned based on more significant functional impairment, including increased objective and subjective symptoms related to cognitive, behavioral and physical impairment due to TBI, the application of separate ratings for other disabilities associated with TBI and the increase in psychiatric symptomatology which causes total occupational and social impairment.  38 C.F.R. § 4.124a, DC 8045; 38 C.F.R. § 4.130, DC 9400.  This matter was implicitly considered and rejected by the RO.  See Supplemental Statement of the case (SSOC) dated May 2010, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


3.  TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  38 C.F.R. § 4.16(a).  

The Veteran meets the preliminary schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) due to his service-connected residuals of a TBI and an acquired psychiatric condition, to include anxiety and depression.  In addition, when viewed as a whole, the evidence supports a finding that he is not capable of substantially gainful employment as a result of these two service-connected disabilities.  The VA examiner in April 2011 indicated that the Veteran may very well be unemployable due to a combination of his TBI and mental health issues.  Thus, the criteria for a 

TDIU due to service-connected residuals of a TBI and an acquired psychiatric condition, to include anxiety and depression, are met.


ORDER

An initial rating of 40 percent for residuals of TBI is granted, subject to the regulations applicable to the payment of monetary benefits.  

An initial rating of 70 percent prior to May 6, 2011 for an acquired psychiatric condition, to include anxiety and depression, associated with residuals of TBI, is granted, subject to the regulations applicable to the payment of monetary benefits.  

An initial rating in excess of 70 percent from May 6, 2011, for an acquired psychiatric condition, to include anxiety and depression, associated with residuals of TBI, is denied.  

Entitlement to a TDIU due to service-connected residuals of a TBI and an acquired psychiatric condition, to include anxiety and depression, is granted, subject to the regulations applicable to the payment of monetary benefits.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


